Citation Nr: 1029468	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  00-16 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1990 to 
October 1991.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This case was most recently before the Board in December 2009, at 
which time it was remanded for referral to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration.  In April 2010, a designee of the Director denied 
entitlement to TDIU on an extra-schedular basis.  The Appeals 
Management Center (AMC) in Washington, DC continued the denial of 
the claim in April 2010.  The case has now been returned to the 
Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).
 

FINDING OF FACT

The schedular criteria are inadequate and there are exceptional 
factors in that the Veteran's right shoulder disability precludes 
him from securing or following any form of substantially gainful 
employment consistent with his education and industrial 
background.


CONCLUSION OF LAW

The criteria for an extra-schedular TDIU have been met.  
38 C.F.R. §§ 3.321(b), 4.16(b) (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the effective-date and disability-rating elements of his 
claim.  In addition, the Board has determined that the evidence 
currently of record is sufficient to substantiate the Veteran's 
claim.  Therefore, no further development is required under 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. 
§ 3.159 (2009).

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

A TDIU may be assigned, if the schedular rating is less than 
total, when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability or 
disabilities, provided that if there is only one such disability 
it is ratable at 60 percent or more, and that if there are two or 
more such disabilities at least one is ratable at 40 percent or 
more and the combined rating is 70 percent or more.  38 C.F.R. § 
4.16(a).

The central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disability or disabilities shall be 
rated as totally disabled.  38 C.F.R. § 4.16.

"Substantially gainful employment" is that employment that "is 
ordinarily followed by the nondisabled to earn their livelihoods 
with earnings common to the particular occupation in the 
community where the veteran resides."  Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will 
not be considered substantially gainful employment."  38 C.F.R. § 
4.16(a).

To afford justice in exceptional situations, an extra-schedular 
rating can be provided.  38 C.F.R. § 3.321(b).  The Court has 
clarified the analytical steps necessary to determine whether 
referral for extra-schedular consideration is warranted.  See 
Thun v. Peake, 22 Vet. App. 111 (2009).  First, the RO or the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
veteran's level of disability and symptomatology and is found 
inadequate, the RO or the Board must determine whether the 
claimant's exceptional disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extra-schedular rating.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim. Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.




Analysis

The Veteran is service-connected for a right shoulder disability, 
rated as 20 percent disabling prior to May 17, 2004, and rated as 
30 percent disabling from May 17, 2004.  The Board notes that the 
Veteran is also service-connected for a residual surgical scar 
rated as 10 percent disabling; however, the evidence does not 
show, nor does the Veteran contend, that this disability 
significantly impacts his ability to work.  Regardless, the 
Veteran does not meet the minimum schedular criteria for a TDIU.  
Therefore, the determinative issue is whether a TDIU is warranted 
on an extra-schedular basis.

The Board finds that the manifestations of the Veteran's right 
shoulder disability do in fact present an impairment not fully 
contemplated by the governing rating criteria.  The schedule is 
inadequate to evaluate the Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment.  

Specifically, the Board notes that the Veteran has consistently 
reported severe pain and has been shown, upon physical 
examination, to have limitation of motion of his right arm.  At 
his June 1999 VA examination the Veteran reported that he had not 
worked since 1994 due to right shoulder pain.  He reported that 
prior to 1994 he had worked in construction.  At his June 2001 VA 
examination, the Veteran reported that he had recently been 
working as a highway construction worker.  

However, at his December 2002 VA examination, the Veteran 
reported that he was unemployed due to right shoulder pain and an 
inability to perform the heavy lifting duties required in 
finishing concrete.  It was the December 2002 VA examiner's 
opinion that the Veteran should be classified as permanently 
disabled from a construction occupation that required the use of 
the right extremity for lifting and other heavy work.  However, 
the VA examiner also reported that the Veteran could reasonably 
be considered for possible vocational training for sedentary 
employment.

The Board notes that the December 2002 VA examination report is 
the first time VA received noticed that the Veteran was again 
unemployed because of his right shoulder disability.  As noted 
above, at his prior VA examination in June 2001, the Veteran 
reported that he had been working as a highway construction 
worker.  There is no evidence of record indicating that the 
Veteran was again unemployed prior to the December 2002 VA 
examination report.

Additionally, at his December 2006 VA examination, the Veteran 
again reported that he was unemployed due to severe pain in his 
right shoulder.  He reported that he was unable to perform in his 
normal profession, which was professional electrician.  The VA 
examiner reported that the Veteran was classified as permanently 
disabled from any occupation that required the use of his right 
upper extremity. 

The Board notes that the Veteran is a high school graduate.  
However, there is no evidence of record which indicates that the 
Veteran has ever been employed in any field other than 
construction.  

In the April 2010 memorandum decision by the designee of the 
Director of Compensation and Pension service, the Veteran was 
denied entitlement to extra-schedular TDIU because the December 
2002 VA examiner reported that the Veteran could reasonably be 
considered for vocational training for sedentary employment and 
therefore the Veteran's disability did not preclude him from all 
employment.

The Board finds the April 2010 memorandum decision to be in 
error.  In this regard, the Board notes that there is no evidence 
of record that the Veteran had entered any sort of vocational 
rehabilitation or that he would be successful at such.  
Regardless, the issue before the Board is not whether the Veteran 
could at some point in the future become employable despite his 
right shoulder disability, but rather what the Veteran's 
employment opportunities are at this point in time as a result of 
his right shoulder disability.

The Board finds that the Veteran's symptoms consistently produce 
an unusual disability picture which exceeds the criteria for his 
right shoulder disability and they do not fit under any other 
relevant diagnostic code.  However, the Board finds that the 
symptoms nonetheless produce total disability as the Veteran is 
unable to obtain and maintain gainful employment consistent with 
his education and industrial experience.  

Accordingly, entitlement to an extra-schedular TDIU is warranted 
from December 12, 2002, the date that VA was first put on notice 
that the Veteran was again unemployed as a result of his service-
connected right shoulder disability.   


ORDER

Entitlement to an extra-schedular TDIU is granted, effective 
December 12, 2002, subject to the criteria applicable to the 
payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


